Opinions of the United
1998 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-16-1998

Mennen Company v. Atl Mutl Ins Co
Precedential or Non-Precedential:

Docket 97-5266




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1998

Recommended Citation
"Mennen Company v. Atl Mutl Ins Co" (1998). 1998 Decisions. Paper 159.
http://digitalcommons.law.villanova.edu/thirdcircuit_1998/159


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1998 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT




                           No. 97-5266
The Meenenn Company v. Atlantic Mutual Insurance Company, et. al.


    The following modifications have been made to the Court's
opinion issued on June 26, 1998 in the above-entitled appeal and
will appear as part of the final version of the opinion:


    1. Add the name of "Kevin J. McKenna, Esquire" immediately
below that of Mr. Gibbons.




                                         /s/ P. Douglas Sisk,
                                                   Clerk




July 16, 1998